       Case 3:18-cv-01708-VLB Document 38-5 Filed 07/26/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


HUNTINGTON TECHNOLOGY                       Case No. 3:18-cv-01708-VLB
FINANCE, INC. f/k/a MACQUARIE
EQUIPMENT FINANCE, INC.                     HONORABLE VANESSA L. BRYANT
f/k/a MACQUARIE EQUIPMENT
FINANCE, LLC

             Plaintiff,

      vs.

GARETT ALAN NEFF a/k/a
GARY NEFF, JOHN MARK SCHMID,
and DAVID KARL SCHMID

             Defendants.


                                 ORDER OF COURT

      AND NOW this ___ day of _______, 2019, upon consideration of the Motion

for Summary Judgment (the “Motion”) filed by Plaintiff Huntington Technology

Finance, Inc. f/k/a Macquarie Equipment Finance, Inc. f/k/a Macquarie Equipment

Finance, LLC (“Huntington”), and with all parties having the opportunity to be

heard, it is hereby ORDERED that the Motion is GRANTED. Accordingly, summary

judgment is granted in favor of Huntington and against Defendants Garett Alan

Neff a/k/a Gary Neff, John Mark Schmid, and David Karl Schmid in the principal

amount of $9,693,758.11, plus interest thereon at the applicable rate, all additional

attorneys’ fees and litigation costs, and all costs of suit.




                                               ______________________, J.
